Citation Nr: 0535172	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial compensable evaluation for 
lipomatosis with scars.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1977 
to November 1980 and from July 1981 to December 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO).  

Correspondence from the veteran dated in June 2004 and 
September 2004, raised the issue of entitlement to service 
connection for high blood pressure, head injury, left hand 
injury, and degenerative joint disease of the knees.  These 
issues have not been addressed and are therefore referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
there is no credible evidence of a sufficient stressor to 
support a diagnosis of post-traumatic stress disorder (PTSD).  

2.  The veteran's lipomas and scars do not cover an area that 
totals at least 144 square inches, which is 929 square 
centimeters (sq. cm.), and are not unstable, painful, or 
functionally limiting.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

2.  The criteria for a compensable evaluation for service-
connected lipomatosis with scars have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.118, Diagnostic Code 7802 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

Prior to the initial rating decision in March 2004, the RO 
sent a letter to the veteran in December 2003, in which he 
was informed of the requirements needed to establish 
entitlement to service connection for PTSD.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was also sent a letter 
in February 2004, in which he was informed of the 
requirements needed to establish entitlement to service 
connection for swollen nodes.  The February 2004 notification 
would also apply to the "downstream" issue of entitlement 
to an initial compensable evaluation for lipomatosis with 
scars.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  Additional private evidence was subsequently added 
to the claims files.  

It has been contended on behalf of the veteran that the 
service connection issue decided herein should be remanded to 
the RO because the veteran has not been provided adequate 
notice of the evidence necessary to substantiate the claim.  
According to a September 2005 statement on behalf of the 
veteran, the December 2003 VA notification failed to indicate 
anything on the need for stressor verification or who would 
be responsible for providing such verification.  However, the 
December 2003 letter told the veteran that VA needed ". . . 
specific details of the combat related incident(s) that 
resulted in post traumatic stress disorder (PTSD)."  A 
questionnaire was provided to the veteran in order to obtain 
detailed information from him on his service stressors.  
Consequently, the Board finds that the veteran was provided 
adequate notice of the evidence necessary to substantiate the 
claim, and a remand is not warranted.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2005).    

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  In this case, the 
veteran's service department personnel and medical records 
are on file, and his VA treatment records have been 
associated with the claims file.  The claimant has 
provided authorizations, and his private medical records 
were obtained.  There is no indication that other Federal 
department or agency records exist that should be 
requested.  The veteran was asked to advise VA if there 
were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify 
of inability to obtain records does not arise in this 
case.  Id.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA examinations were provided in 
January 2004.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service Connection Claim

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).

Analysis

The veteran's service medical records, including his 
September 1980 and December 1983 separation medical history 
and medical examination reports, do not reveal any 
complaints, findings, or diagnoses of psychiatric disability, 
including PTSD.  

Post-service medical records include several psychiatric 
diagnoses, including PTSD, alcohol dependence, and bipolar 
disorder.  PTSD was initially diagnosed in VA treatment 
records dated in July 2003.  

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, 
the veteran's lay testimony regarding the reported stressor 
must be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran's service records do not show any 
evidence that the veteran engaged in combat, and there is no 
evidence that he was awarded any medal indicative of combat.  
In fact, the veteran has not contended that he was awarded a 
combat medal.  His Military Occupational Specialty while in 
Korea was vehicle driver.  Because the veteran's service 
records were provided by an agency of the U.S. Government, 
reliance upon them is consistent with the well-recognized 
reliance placed by VA upon service department determinations.  
38 C.F.R. §§ 3.203(a), (c) (2005); cf. Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Based on the available records, the Board finds 
no objective evidence that the veteran served in combat; and, 
therefore, the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.

The veteran has contended that he had to sweep for land 
mines; that he saw people killed; and that he was in the 
demilitarized zone.  However, when asked in a December 2003 
questionnaire for specific information on any particular 
incidents, the veteran did not remember the names of any 
people killed and was unable to provide any specific stressor 
information to be verified.  

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.   

With respect to the veteran's statements in support of his 
claim, such statements are not competent evidence to 
establish the etiology of a disability.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  A 
layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Consequently, because the veteran's service stressors cannot 
be verified, any diagnosis based on these stressors cannot be 
considered competent.  Therefore, all of the elements needed 
to warrant entitlement to service connection for PTSD have 
not been shown.  Accordingly, service connection for PTSD is 
not warranted.  

Finally, the Board notes that because the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, as the Schedule does not provide a zero percent 
evaluation for the pertinent diagnostic code, a zero percent 
evaluation was assigned, as the RO found that the 
requirements for a compensable evaluation were not met.  See 
38 C.F.R. § 4.31 (2005).

Schedular Criteria

A 10 percent rating is applicable under Diagnostic Code 7802 
for a scar other than on the head, face, or neck, that is 
superficial and does not cause limited motion, if the area of 
the scar is 144 square inches (929 sq. cm.) or greater.  
Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  A 10 percent rating is 
also applicable under Diagnostic Code 7804 for scars that are 
superficial, painful on examination.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  Other scars are to be 
rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118.

Analysis

A noncompensable evaluation is currently assigned for the 
veteran's service-connected lipomatosis with scars under 
Diagnostic Code 7802, which involves superficial scars of 
areas other than the head, face, or neck.  To warrant a 
compensable evaluation, there must be evidence of scars that 
total at least 144 square inches, which is the equivalent of 
929 sq. cm.  When examined by VA in January 2004, the veteran 
had lipomas, with scars from excision, of the left forearm, 
right wrist, right thigh, left upper abdomen, and left 
lateral chest.  These scars were stable, nonadherent, and 
nontender.  The scars measured 1.5 x 6.0 cm., 2.5 x 3.0 cm., 
2.5 x 2.0 cm., 4 cm., 3 cm., 4 cm., and 1 cm.  Because the 
sum of these scars are less than 929 sq. cm., the disability 
picture for the veteran's service-connected lipomatosis with 
scars does not meet the criteria for an initial compensable 
evaluation under Diagnostic Code 7802.  The medical evidence 
on file does not show that the veteran's scars are unstable, 
painful, or functionally limiting, and therefore, a 
compensable evaluation is not warranted under Diagnostic 
Codes 7803, 7804, and 7805.  See 38 C.F.R. § 4.118.

There is no medical evidence of record that would support a 
compensable rating for service-connected lipomatosis with 
scars at any time since the effective date of July 30, 2003, 
"staged ratings" are not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2005).  There is no evidence of record 
that the veteran's service-connected lipomatosis with scars 
has resulted in either marked interference with employment or 
frequent hospitalizations.  In fact, VA examination in 
January 2004 did not show any functional impairment due to 
this disability.  Accordingly, the RO's decision not to refer 
the issue for extraschedular consideration to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service was correct. 

Therefore, the veteran's service-connected lipomatosis with 
scars is properly assigned a noncompensable evaluation.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  

An initial compensable evaluation for service-connected 
lipomatosis with scars is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


